--------------------------------------------------------------------------------

 
Exhibit 10.2
 

 
COMMON STOCK PURCHASE AGREEMENT


COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 13, 2008, is
by and among Michael Friess, Sanford Schwartz (collectively, the “Sellers”)
and  Embedded Internet Solutions Limited (the “Buyer”).


RECITALS


1. The Sellers acquired an aggregate of 6,100,000 restricted shares (1,016,668
post-reverse split) (the “August 2007 Shares”) of common stock, par value $.001
per share (the “Common Stock”), of Certified Technologies Corporation, a
Minnesota corporation (the “Issuer”); and
 
2. The Buyer desires to purchase from each Seller, and each Seller desires to
sell, transfer and assign to the Buyer, the portion of the August 2007 Shares in
the amounts set forth on Exhibit A attached hereto (the “Seller Shares”), each
Seller's entire right, title and interest in and to the Seller Shares, in
accordance with the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained herein and for other good and valuable consideration, the
receipt and legal adequacy of which is hereby acknowledged, the parties agree:


1. Agreement to Purchase Shares.  The Buyer hereby agrees to purchase, and each
Seller hereby agrees to sell, the Seller Shares pursuant to the terms and
conditions set forth herein.  The aggregate purchase price of the Seller Shares
being sold to the Buyer hereunder is $740,000 (the “Purchase Price”).  The Buyer
shall deliver to the Sellers the Purchase Price via wire transfer in immediately
available funds according to written instructions provided to the Buyer by the
Sellers.  The closing under this Agreement shall occur upon delivery by
facsimile of executed signature pages of this Agreement and all other documents,
instruments and writings required to be delivered pursuant to this Agreement to
the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,
New York, NY 10036 (the "Closing") at such time and place or on such date as the
Buyer and each Seller may agree upon.
 
2. Delivery of Shares to the Buyer; Stock Powers.  On or prior to the Closing,
one or more certificates (the “Share Certificate”) representing the Seller
Shares shall be delivered to the Buyer.  Concurrently with the delivery to the
Buyer of the Share Certificate representing the Seller Shares, the Sellers in
respect of such Share Certificates shall each deliver an undated stock power
covering the Share Certificates, duly executed by each Seller in blank with
signature medallion guaranteed.
 
3. Representations, Warranties and Covenants of Buyer.  The Buyer  represents
and warrants to each Seller, and covenants for the benefit of each Seller, as
follows:
 
(a) The Buyer is an "accredited investor" as defined under Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act");
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) The Buyer is acquiring the Seller Shares for its own account and not with a
view to any distribution of the Seller Shares in violation of the Securities
Act;
 
(c) The Buyer acknowledges that it has significant prior investment experience,
including investment in non-listed and non-registered securities, and that the
Buyer recognizes the highly speculative nature of this investment.  The Buyer
represents that it has been furnished with all documents and other information
regarding the Issuer that the Buyer had requested or desired to know and all
other documents which could be reasonably provided have been made available for
the Buyer’s inspection and review;
 
(d) The Buyer acknowledges that the Seller Shares have not been passed upon or
reviewed by the Securities and Exchange Commission.  The Buyer agrees that it
will not sell, transfer or otherwise dispose of any of the Seller Shares unless
they are registered under the Securities Act, or unless an exemption from such
registration is available.  The Buyer understands that the Seller Shares have
not been registered under the Securities Act by reason of a claimed exemption
under the provisions of the Securities Act;
 
(e) This Agreement constitutes a valid and binding agreement and obligation of
the Buyer enforceable against the Buyer in accordance with its terms, subject to
limitations on enforcement by general principles of equity and bankruptcy or
other laws affecting the enforcement of creditors' rights generally; and
 
(f) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Buyer, and the Buyer has full power and authority to execute and
deliver this Agreement and the other agreements and documents contemplated
hereby and to perform its obligations hereunder and thereunder.
 
4.  Representations, Warranties and Covenants of the Sellers.  Each Seller
represents and warrants to the Buyer, and covenants for the benefit of the
Buyer, as follows:
 
(a) The offer and sale of the Seller Shares is exempt from registration under
the Securities Act pursuant to an exemption thereunder;
 
(b) The Seller Shares are "restricted securities" as defined under Rule
144(a)(3) promulgated under the Securities Act.  Each Seller acquired and fully
paid for the Seller Shares on August 16, 2007.  Each Seller (i) was an
accredited investor on the acquisition date of the Seller Shares and (ii)
acquired the Seller Shares for his own account for investment only and with no
intention of or arrangement for distributing any of such Shares;
 
(c) This Agreement has been duly authorized, validly executed and delivered on
behalf of each Seller and is a valid and binding agreement and obligation of
each Seller enforceable against such Seller in accordance with its terms,
subject to limitations on enforcement by general principles of equity and by
bankruptcy or other laws affecting the enforcement of creditors' rights
generally, and each Seller has full power and authority to execute and deliver
this Agreement and the other agreements and documents contemplated hereby and to
perform his obligations hereunder and thereunder;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d) Each Seller is the legal, beneficial and registered owner of his respective
Shares, free and clear of any liens, charges or encumbrances.  Upon payment of
the Purchase Price, the Buyer will acquire all right, title and interest in the
Seller Shares, free and clear of all liens, charges or encumbrances;
 
(e) In connection with the offer and sale of the Seller Shares, neither the
Sellers nor any affiliate of the Sellers or any person acting on any Seller’s or
any Seller’s affiliates’ behalf has engaged in any form of “general
solicitation” or “general advertising” as those terms are used in Rule 502(c)
under the Securities Act; and
 
(f) Each Seller has reviewed all restrictions upon and conditions to the
transfer of the Seller Shares and there are no such restrictions and conditions
in order to consummate the sale of the Seller Shares to Buyer as contemplated by
this Agreement.  Such Shares are not as of the date of this Agreement, and as of
the transfer date of such Shares will not be, subject to any restriction on
transfer, except for restrictions under the Securities Act and, as of the
transfer date will be, free from all taxes, liens, claims and encumbrances
directly or indirectly suffered by any Seller.
 
5.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
6.  Consent to Jurisdiction.
 
(a) Each Seller (i) hereby irrevocably submits to the jurisdiction of the United
States District Court sitting in the Southern District of New York and the
courts of the State of New York located in New York county for the purposes of
any suit, action or proceeding brought by the Buyer arising out of or relating
to this Agreement or the transactions contemplated hereby and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Each Seller consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 6(a) shall
affect or limit any right to serve process in any other manner permitted by law.
 
(b) The Buyer (i) hereby irrevocably submits to the jurisdiction of the United
States District Court sitting in the Southern District of New York and the
courts of the State of New York located in New York county for the purposes of
any suit, action or proceeding brought by any Seller arising out of or relating
to this Agreement or the transactions contemplated hereby and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  The Buyer consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 6(b) shall
affect or limit any right to serve process in any other manner permitted by law.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.  Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
or overnight courier, initially to the address set forth below, and thereafter
at such other address, notice of which is given in accordance with the
provisions of this Section.
 
If to the Sellers:
 
Michael Friess
5353 Manhattan Circle, Suite 101
Boulder, Colorado 80303
Facsimile:  (303) 499-6666


If to the Buyer:
 
Embedded Internet Solutions Limited
c/o Zhaoheng Investment Limited (BVI)
P.O. Box 957
Offshore Incorporations Centre
Road Town, Tortola
British Virgin Islands
Attention: _________________________
Facsimile:  (___) ___-____
 
or to any other address specified by any party by notice given as aforesaid.


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; the next business day after
being deposited with an overnight courier, if deposited with a nationally
recognized, overnight courier service.


8.  Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.
 
9.  Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
10.  Survival.  The representations and warranties of the Sellers and the Buyer
shall survive the Closing hereunder.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 
 
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.


SELLERS:




_____________________________________       Michael Friess




_____________________________________       Sanford Schwartz




BUYER:


EMBEDDED INTERNET SOLUTIONS LIMITED




By:_____________________________________     Name:
     Title:
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




Name of
Seller:                                                                                     Number
of Shares of Common Stock:


Michael
Friess                                                                                                    286,085


Sanford Schwartz                                   286,085


 
 
 

 